United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3693
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Johnny L. Cornelious,                   *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 6, 2007
                                 Filed: November 13, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      After Johnny L. Cornelious (Cornelious) pled guilty to distributing more than
5 grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1), the district court1
sentenced Cornelious to 87 months in prison and 5 years of supervised release. On
appeal, Cornelious’s counsel filed a brief under Anders v. California, 386 U.S. 738
(1967), and moved to withdraw. Cornelious filed a pro se supplemental brief. For the
reasons discussed below, we reject all of the arguments raised on appeal, and we grant
counsel’s withdrawal motion.

      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
        First, the sentencing transcript shows Cornelious was held responsible for only
5-20 grams of cocaine base, consistent with the amounts in the indictment and plea
agreement. Second, Cornelious’s claim he was never provided with a copy of the
presentence report is not supported by the record. Third, a direct criminal appeal is
not a vehicle to remedy an alleged information leak by the government that has caused
a defendant past hardship in prison. Fourth, matters to which defense counsel made
and withdrew objections below--the application of an aggravating-role enhancement
and the calculation of the criminal history score--are deemed intentionally
relinquished or abandoned and need not be reviewed on appeal. See United States v.
Olano, 507 U.S. 725, 733 (1993); United States v. Tulk, 171 F.3d 596, 600 (8th Cir.
1999). Fifth, Cornelious’s claim of ineffective assistance of counsel must be raised,
if at all, in a 28 U.S.C. § 2255 motion. See United States v. Ramirez-Hernandez, 449
F.3d 824, 827 (8th Cir. 2006).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we conclude there are no nonfrivolous issues for appeal. We affirm the
judgment of the district court and grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-